DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the densifier component" in line 2.  There is insufficient antecedent basis for this limitation in the claim in light of the amendment made to Claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 4, 7-18, and 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broz (USPA 2002/0197376).
Regarding amended Claims 3, 8, 9, 10, 12, 13, 15, 16, 23-25, Broz teaches a packaged liquid beverage concentrate comprising: a) a package adapted to store the concentrate and to dispense the concentrate, as Broz teaches that the liquid concentrate can be prepared and suitably packaged for storage and shipment and lists various types of containers that ca be used and teaches the containers can have integral means such as pouring spouts or dispensing tubes, or the like (Paragraph 25). The limitation of “dispensing at a point of consumption” is seen as intended use and is not seen to materially change the structure of the claimed packaging beyond having an ability to dispense. Since Broz teaches the concentrate can be packaged where the packaging can have dispensing tubes, one of ordinary skill in the art would have reasonably expected the dispensing to occur at point of consumption as claimed or other application. 
Broz teaches the liquid beverage concentrate comprising at least one flavor component, where the flavors can include fruit flavors, also reading on natural flavors as Broz discloses the flavors can be from nuts, bark, roots, optional colors, (Paragraphs 19 and 22), one or more solvent components selected from water, ethanol, propylene glycol and any combination thereof, one or more of the claimed acid modifiers (Paragraphs 16, 18), where water comprises at least 35% by weight, as Broz teaches examples where water is present in amounts up to 52% by weight (Example 3), and teaches water will comprise an amount sufficient to dissolve all of the ingredients in stable form for shipment, where typical water contents will be within the range of from 40 to 65% by weight, e.g. at least about 50% (Paragraph 18), and also teaches the amount of water in the concentrate being varied with the degree of dilution to form the final beverage (Paragraph 18). Therefore, Broz clearly renders obvious to one of ordinary skill in the art a water content up to 65% by weight.
Broz also teaches adding propylene glycol and teaches of a combination of polyols but specifically discloses having up to 8% by weight propylene glycol in the disclosed examples and teaches in general having up to 12% by weight propylene glycol in the concentrates (Table 1). Therefore, since Broz teaches amounts of 8% in the examples, a general teaching of up to 12% by weight propylene glycol would have been obvious to one of ordinary skill in the art, in light of the teachings of Broz.  Broz also teaches food acids and distinguishes “food acids” to include citric acid, malic acid, tartaric acid in amounts less than 10% by weight of the liquid concentrate and separately discloses phosphoric acid in amounts less than 5% by weight (Table 1 and Claim 11). Therefore, Broz renders obvious amounts of acids totaling less than 15% by weight , such as one of the claimed acids are used in amounts of about 7% by weight (Example 1). Therefore, Broz provides for in the disclosure and renders obvious combined totals of food acids, phosphoric acid, water and propylene glycol totaling 91% by weight (65+12+14%), which is slightly lower than the claimed “at least 95% by weight”. However, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. In the instant application, one of ordinary skill in the art would not have expected a liquid beverage concentrate comprising water, food acids and propylene glycol at a combined total of at least 95% by weight and a liquid beverage concentrate having the same components at a combined total of 91% by weight to have significant differences in taste, mouthfeel, density or other functionality, absent any teachings to the contrary. 
In addition, where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount of solvent and acid present in the beverage concentrate involves only routine skill in the art. MPEP 2144.05 II. In the instant application, it would appear that slightly modifying the amounts of water, propylene glycol and food acids, according to their art recognized functionality, i.e. increasing water slightly to ensure proper dissolution of all ingredients or in accordance with the dilution required in the final beverage, or increasing acid content to increase the sourness impression desired (Paragraph 16), would have been well within the skill of one of ordinary skill in the art. Therefore, for the above mentioned reasons and the teachings in Broz, Applicant’s claimed composition would have been obvious to one of ordinary skill in the art at the time that the invention was made. 
Regarding the limitations of the density and dispersion time, since Broz teaches a relatively high content and overlapping amounts of water, acid and solvent in the liquid concentrate, where the water, acid and solvent would be reasonably expected to influence the density of the concentrate, one of ordinary skill in the art would have reasonably expected a comparable dispersion time and density to what is claimed, absent any teachings to the contrary.
Regarding Claim 4, Broz teaches examples with high intensity sweeteners such as sucralose in amounts of 1.5% by weight of the concentrate composition (Paragraph 28).
Regarding Claim 7, Broz teaches buffering salts including sodium and potassium citrate in amounts of about 2-5% by weight (Paragraph 17). 
Applicants' Claims 11 and 14 are written in a product-by-process format and as such, it is the novelty of the instantly claimed product that needs to be established and not that of the recited process steps. In re Brown, 173 USPQ 685 (CCPA 1972); In re Wertheim, 191 USPQ (CCPA 1976). Regarding Claims 11 and 14, since the product shown by this reference is a liquid beverage concentrate comprising the claimed components in amounts as claimed or within the claimed ranges, the product is met. 
Regarding amended Claims 17, 18, 21, 22, 26-28, Broz is taken as cited above in the rejection of amended Claims 3, 4, 7-16, and teaches a liquid beverage flavoring liquid concentrate composition comprising the claimed components as set forth above. Regarding the limitation in the preamble of the composition being “A point-of-consumption” beverage concentrate composition, as set forth above, Broz teaches the liquid concentrate can be packaged where the packaging can have dispensing tubes. Therefore, one of ordinary skill in the art would have reasonably expected that a packaged concentrate comprising dispensing tubes would be capable of being dispensed at any particular location, and would therefore meet the claimed limitations. 

Response to Arguments
The 112 new matter rejection has been withdrawn in light of Applicant’s clamed amendments. Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The prior art rejection has been amended to address Applicant’s claim amendments. Applicant argues that Broz no longer meets or renders obvious Applicant’s claims in light of the claim amendments made. The Examiner respectfully disagrees with Applicant’s position for the reasons set forth in the above action, In addition, Applicant argues that Broz does not teach one or more solvents selected form the group consisting of water, ethanol and any combination thereof. However, Applicant’s instant claims also recite propylene glycol as a solvent which can be included in the composition. Therefore, the disclosed amounts of propylene glycol are also included in the totals discussed in the action. Applicant also argues about the intended use of the Broz application with regards to its use in preparing frozen slushy beverages. However, such arguments do not appear material to the instant claims that are to packaged liquid beverage concentrates or point of consumption liquid beverage concentrates, limitations which are reasonably met by Broz, as set forth in the above action. The fact that the composition of Broz can be further used in a capacity different from Applicant would not appear to be material for patentability of the instant claims at this time. The burden therefore shifts to Applicant to show the minor differences between the prior art concentrate and the claimed concentrate are non-obvious.
Therefore, the claimed composition would still have been obvious to one of ordinary skill in the art at the time that the invention was made, in light of the teachings of Broz, for the reasons set forth above by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/17/2022